Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 16, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155156 & (13)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  CRAIG HECHT,                                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                 SC: 155156
                                                                    COA: 335763
                                                                    Genesee CC: 10-093161-CL
  NATIONAL HERITAGE ACADEMIES, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the January 5, 2017 order of the Court of Appeals is
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  REVERSE the November 3, 2016 order of the Genesee Circuit Court, and we REMAND
  this case to that court for entry of an order granting the defendant’s motion to define the
  scope of the trial on remand. In Hecht v National Heritage Academies, Inc, 499 Mich
  586, 628 (2016), this Court vacated only the jury award of future economic damages; the
  special jury verdict finding that the plaintiff would not suffer future emotional-distress
  damages as a result of his termination was not vacated.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 16, 2017
         s0315
                                                                               Clerk